 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARTHUR HARRIS,                                   No. 2:18-cv-2754-MCE-KJN PS
12                       Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    XAVIER BECERRA, et al.
15                       Defendants.
16

17

18          On January 10, 2019, the court denied plaintiff’s motion to proceed in forma pauperis

19   based on an analysis of plaintiff’s income under the poverty guidelines, as well as plaintiff’s own

20   representation that he has a bank account with a balance of $26,000.00. (ECF No. 7.)

21          On January 22, 2019, plaintiff filed a motion for reconsideration as well as an

22   interlocutory appeal to the Ninth Circuit Court of Appeals. (ECF Nos. 11, 13.) Although the

23   motion alleged purported miscalculation of expenses by the undersigned, it made no reference to

24   plaintiff’s bank account balance of $26,000.00 listed in plaintiff’s motion to proceed in forma

25   pauperis. (ECF No. 5 at 3.)

26          Consequently, on January 25, 2019, the court denied plaintiff’s motion for

27   reconsideration. (ECF No. 14.) The court also expressly cautioned plaintiff as follows:

28                  The Ninth Circuit Court of Appeals will consider plaintiff’s
                                                1
 1                   interlocutory appeal on whatever schedule it deems appropriate.
                     However, plaintiff is cautioned that unless the Ninth Circuit issues a
 2                   formal stay, this court’s order requiring payment of the filing fee
                     within 28 days of the January 10, 2019 order remains in full effect.
 3                   Failure to timely pay the filing fee may result in a recommendation
                     that the action be dismissed pursuant to Federal Rule of Civil
 4                   Procedure 41(b).

 5   (Id.)

 6           Although the deadline to pay the filing fee has now long passed (28 days from January 10,

 7   2019 was February 7, 2019), plaintiff failed to pay the filing fee; nor has the Ninth Circuit issued

 8   a stay of the court’s prior order denying plaintiff’s motion to proceed in forma pauperis.

 9   Therefore, at this juncture, the court recommends that the action be dismissed without prejudice

10   for failure to pay the filing fee.

11           Accordingly, IT IS HEREBY RECOMMENDED that:

12           1. This action be dismissed without prejudice.

13           2. The Clerk of Court be directed to close this case.

14           These findings and recommendations are submitted to the United States District Judge

15   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

16   days after being served with these findings and recommendations, any party may file written

17   objections with the court and serve a copy on all parties. Such a document should be captioned

18   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

19   shall be served on all parties and filed with the court within fourteen (14) days after service of the

20   objections. The parties are advised that failure to file objections within the specified time may

21   waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th

22   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

23           IT IS SO RECOMMENDED.

24   Dated: February 21, 2019

25

26
27

28
                                                        2
